DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species C, drawn to figures 6-8, in the reply filed on October 19, 2021 is acknowledged.
Claims 9-11, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. 
Furthermore, claims 16 and 18 depend from a withdrawn claim and are therefore hereby withdrawn.
As such, claims 1-8, 12-15, 17, 19 are pending in the instant application.
Claim Objections
Claims 1-8, 12-19 are objected to because of the following informalities:  
Claim 1, line 9 recites “said resorbable section between…” which Examiner recommends amending to recite “said resorbable section being positioned between…” or similar for grammatical correctness.
Claim 1, line 11 recites “couples” which should be amended to recite “being coupled”.  
Claim 1, line 12 recites “couples” which should be amended to recite “being coupled”.  
Claim 12, line 6 recites “couples” which should be amended to recite “being coupled”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the tip side" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated the claim as reciting “the tip end” in its place.
Claim 17 recites the limitation "the drive base" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites “a drive base”, however, claim 16 was withdrawn from examination as depending from a cancelled claim. Claim 17 is hereby additionally withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 12, 13, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardini (US 2011/0054476).
Regarding claim 1, Nardini discloses a bone fixation device (100, FIGS. 1-8), said bone fixation device comprising: a shaft (102 with 104 and 112), said shaft including a drive end (102) and a tip end (112), at least a portion of said shaft configured to anchor into a bone, said shaft including: a first non-resorbable section (“tip 112 may be formed of stainless steel, titanium, cobalt chrome or any other suitable biocompatible metal,” ¶22) extending from the tip end of said shaft; a second non-resorbable 
Regarding claim 2, Nardini discloses the bone fixation device of claim 1, wherein the resorbable section further includes a first protrusion (end of distal side), extending from the tip side, engaging with a first mating slot (116) extending into the first non-resorbable section and a second protrusion (end of proximal side), extending from the drive side, engaging with a second mating slot (110) extending into the second non-resorbable section.  
Regarding claim 6, Nardini discloses the bone fixation device of claim 1, wherein the drive end includes a drive end opening (103) extending into the shaft.  
Regarding claim 7, Nardini discloses the bone fixation device of claim 1, wherein at least a portion of the shaft is threaded (FIG. 2, ¶22).  
Regarding claim 8, Nardini discloses the bone fixation device of claim 7, wherein at least a portion of the resorbable section is threaded (¶22).  
Regarding claim 12, Nardini discloses bone fixation device (100, FIGS. 1-8), said bone fixation device comprising: a shaft (102 with 104 and 112), said shaft including a drive end (102) and a tip end (112), at least a portion of said shaft configured to anchor into a bone, said shaft including: a resorbable section (“a resorbable material such as magnesium may also be employed for the shaft 104,” ¶22) and at least one non-resorbable section (“tip 112 may be formed of stainless steel, titanium, cobalt chrome or any other suitable biocompatible metal,” ¶22), the resorbable section being coupled to the at least 
Regarding claim 13, Nardini discloses the bone fixation device of claim 12, wherein the resorbable section further includes a protrusion (distal end of 104), extending from the tip end, engaging with a mating slot (116) in the at least one non-resorbable section.  
Regarding claim 19, Nardini discloses the bone fixation device of claim 15, wherein at least a portion of the resorbable section is threaded (¶22).
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TenHuisen et al. (US 6916321), hereinafter “TenHuisen”.
Regarding claim 12, Tenhuisen discloses a bone fixation device (10), said bone fixation device comprising: a shaft (body of 10), said shaft including a drive end (proximal end) and a tip end (distal end), at least a portion of said shaft configured to anchor into bone, said shaft including: a resorbable section (14) and at least one non-resorbable section (12), the resorbable section being coupled to said at least one non-resorbable section (FIG. 1), the resorbable section extending from the drive end of said shaft, the non-resorbable section extending from the tip end of said shaft (FIG. 1).  
Regarding claim 13, Tenhuisen discloses the bone fixation device of claim 12, wherein the resorbable section further includes a protrusion (36), extending from the tip end, engaging with a mating slot (38) in the at least one non-resorbable section.  
Regarding claim 14, Tenhuisen discloses the bone fixation device of claim 13, wherein the protrusion inserted into the mating slot promotes torque transmission along the shaft between the drive end and the tip end (col. 3 l. 55 – col. 4 l. 5).  
Regarding claim 15, Tenhuisen discloses the bone fixation device of claim 13, wherein the protrusion is press-fit into the mating slot (col. 3 l. 55 – col. 4 l. 5).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardini in view of TenHuisen.
Regarding claim 3, Nardini discloses the bone fixation device of claim 2, except wherein the first protrusion is a multi-contoured shape insertable into the first mating slot having a matching {H1607351 1}-22-Docket No. 3768.081A multi-contoured shape, and the second protrusion is a multi-contoured shape insertable into the second mating slot having a matching multi-contoured shape.  Tenhuisen teaches a bone fixation device (10), said bone fixation device comprising: a shaft (body of 10), said shaft including a drive end (proximal end) and a tip end (distal end), at least a portion of said shaft configured to anchor into bone, said shaft including: a resorbable section (14) and at least one non-resorbable section (12), the resorbable section being coupled to said at least one non-resorbable section (FIG. 1), the resorbable section extending from the drive end of said shaft, the non-resorbable section extending from the tip end of said shaft (FIG. 1), 
Nardini is silent as to the shape of the shaft. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form the shaft of Nardini comprising a multi-contoured shape and the first and second slots comprising a matching multi-contoured shape such as a hexagon, as per TenHuisen, in order to form a keyed connection between the resorbable and non-resorbable sections, for the purpose of enabling the sections to rotate together during insertion. In this case, the shaft and slots of Nardini would be formed in complementary male/female shapes for the purpose of allowing the distal tip to drive into bone.
Regarding claim 4, Nardini as modified by Tenhuisen teach the bone fixation device of claim 3, and TenHuisen further teaches wherein the protrusions are press-fit into the mating slots (col. 3 l. 55 – col. 4 l. 5).    
Regarding claim 5, Nardini as modified by Tenhuisen teach the bone fixation device of claim 3, and TenHuisen further teaches wherein the protrusions inserted into the mating slots promotes torque transmission along the shaft between the drive end and the tip end (col. 3 l. 55 – col. 4 l. 5).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775